Citation Nr: 0523481	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran retired from the U.S. Army in June 1972, with 20 
years of active duty service.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in September 2001, which denied a disability rating 
in excess of 20 percent for the veteran's prostate cancer 
residuals.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

The veteran developed prostate cancer in 2000 and had a 
radical retropubic prostatectomy in March 2000.  The veteran 
filed a claim for service connection for residuals of 
prostate cancer in March 2000.  He was granted service 
connection and assigned a 100 percent disability rating under 
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  By a rating 
decision of April 2001, the veteran's disability percentage 
was decreased from 100 percent to 10 percent, effective as of 
July 1, 2001.  In a September 2001 rating decision, the 
veteran's rating was increased from 10 to 20 percent, 
effective July 1, 2001.  

VA treatment records and the June 2003 VA examination 
reference a urethral dilation procedure occurring in May 
2003.  The Decision Review Officer requested that this report 
be obtained.  Although additional VA treatment records were 
received, they did not include a report of the May 2003 
procedure.  VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Consequently, on remand the RO should attempt to obtain the 
veteran's VA treatment records dating from February 2003 
through May 2003, and from September 2003 to the present.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the veteran's 
treatment records from February 2003 
through May 2003, and from September 2003 
to the present, to specifically include 
the May 2003 report of the dilation 
procedure.  If any of the records are not 
obtainable, the RO should make a notation 
of such in the record and advise the 
veteran of the problem.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


















 
 
 
 

